Citation Nr: 1226417	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-31 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served with the recognized guerillas from October 1943 to November 1945, and with the Regular Philippine Army from November 1945 to June 1946.  The Veteran died in October 1975, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional office (RO) in Manila, the Republic of the Philippines.

An October 2010 Board decision denied the appellant's claim.  The appellant thereafter appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  A March 2012 Joint Motion For Remand requested that the Court vacate the Board's October 2010 decision that denied the appellant's claim.  On March 13, 2012 the Court promulgated an Order that granted the Joint Motion.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence added to the record since the most prior final denial, considered in conjunction with the record as a whole, is new, relates to an unestablished fact necessary to substantiate the appellant's claim, and raises a reasonable possibility of substantiating the appellant's claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim for entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011); Shade v. Shinseki, 24 Vet. App. 110 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

In light of the favorable Board decision below to reopen the claim for service connection for the cause of the Veteran's death, any deficiency as to notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006), or as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), as to VA's duties to notify the appellant, and to assist the appellant in the development, of evidence necessary to substantiate the claim is rendered moot.

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred or aggravated in service either caused or contributed to cause death.  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Generally, a RO decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.

However, under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

As discussed in the Joint Motion, the parties have indicated that a prior VA final decision denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

In October 2006 the appellant filed an application to reopen the claim.  In a May 2007 decision the RO denied the appellant's petition to reopen the claim, and the present appeal ensued.

The Veteran died in October 1975.  The Veteran's death certificate indicated that the immediate cause of death was heart failure; the antecedent cause of death was El Tor.  At the time of the Veteran's death, service connection was not in effect for any disability.

The Board notes that subsequent to the Board's October 2010 decision, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) stressed that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

Evidence added to the claims file subsequent to the last prior final denial includes a November 2008 certification from a hospital indicating that the Veteran was treated for hypertension (admitted in March 1947 and discharged in April 1947).  The appellant has asserted (including in a June 2009 letter) that the Veteran had hypertension in service or within one year of his discharge from service.  The appellant further argues that the Veteran's hypertension was either the cause of, or the symptom of, his heart disease that, argues the appellant, caused the Veteran's death.

The Board finds that the hospital's November 2008 certification concerning the Veteran's treatment for hypertension in 1947 "triggers" VA's duty to assist to provide a medical opinion in this case.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  As such, the additional evidence, when considered in conjunction with the record as a whole, is both new and material, and requires that the claim be reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  To that extent only, the appeal is allowed.

REMAND

While the Board has found that new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death, whether the Veteran's death was related to service is a medical question and requires medical expertise.  As such, the Board finds that the Veteran's claims file should be forwarded to the appropriate VA physician to address the medical matters presented by this appeal.  DeLaRosa, 515 F.3d 1319.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran's claims file should be forwarded to the appropriate VA examiner for review and an opinion as to whether it is at least as likely as not that the Veteran had hypertension that was incurred in service (October 1943 to June 1946) or within one year thereafter.  Then, the VA examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the cause of the Veteran's death was etiologically related to his period of active service.  If the examiner determines that the Veteran had hypertension that was incurred in service or was manifested within one year of his separation from service, the examiner should state whether it is at least as likely as not that hypertension singly, or jointly with some other condition, was the immediate or underlying cause of death or was otherwise etiologically related thereto or whether hypertension contributed substantially or materially to cause the Veteran's death, combined with another disorder to cause death, or aided or lent assistance to death.  Rationale should be provided for the opinion offered.  

2.  The AOJ should then, based on all the evidence of record, readjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought is not granted, a supplemental statement of the case should be issued, and the appellant and her representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


